914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Franklin JONES, Plaintiff-Appellant,v.Edward W. MURRAY, Individually and in his official capacityas Director of the Virginia Department of Corrections;  ToniV. Bair, Individually and in his official capacity asRegional Administrator of the Virginia Department ofCorrections;  R.M. Muncy, Individually and in his officialcapacity as Warden of the Virginia State Penitentiary;  H.D. Underwood, Individually and in his official capacity asMedical Administrator of the Virginia State Penitentiary;Glenda Adams;  H. Resnick;  F. Kafka;  Al Taylor;  L. Price;K. Cole;  R.J. Leiston;  Commonwealth of Virginia;  StevenS. Smith, Defendants-Appellees.
No. 90-6343.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-45-N).
David Franklin Jones, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va.;    Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va.;    Jean Marie D'Ovidio, Parvin, Wilson, Barnett & Hopper, Richmond, Va.;    Glen Alton Huff, Huff, Poole & Mahoney, P.C., Virginia Beach, Va.;    Steven S. Smith, Shuttleworth, Ruloff, Giordano & Kahle, Virginia Beach, Va., for appellees.
E.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Franklin Jones appeals the district court's grant of summary judgment for eight of the eleven defendants.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  Also, we deny Jones' motion for a preliminary injunction, his motion to compel the production of documents, and his motion for an extension of time to further supplement his informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED